Dismiss and Opinion Filed June 14, 2021




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-16-00915-CV

        CHARLES D. GUSKEY A/K/A CHARLES DUANE, Appellant
                              V.
                      CACH, LLC, Appellee

                On Appeal from the 298th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-15-02779

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      We reinstate this appeal. In 2017, we abated this case due to CACH, LLC’s

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which shows

the bankruptcy case associated with this appeal was terminated on February 12,

2020, effectively dissolving the automatic stay.

      We notified the parties by letter dated May 7, 2021, requesting they inform

the Court of the status of the bankruptcy and of this appeal. We cautioned that the

failure to respond would result in the appeal being dismissed for want of prosecution.

See id. 42.3(b), (c). To date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c); Cross v. Beutel, No. 05-91-01700-CV, 2021 WL

1851040, at *1 (Tex. App.—Dallas May 10, 2021, no pet. h.) (mem. op.).




                                        /Cory L. Carlyle//
160915f.p05                             CORY L. CARLYLE
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHARLES D. GUSKEY A/K/A                      On Appeal from the 298th Judicial
CHARLES DUANE, Appellant                     District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-15-02779.
No. 05-16-00915-CV          V.               Opinion delivered by Justice Carlyle.
                                             Justices Schenck and Reichek
CACH, LLC, Appellee                          participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 14th day of June, 2021.




                                       –3–